Case: 19-60571     Document: 00515735985         Page: 1     Date Filed: 02/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                February 8, 2021
                                  No. 19-60571                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Tobechukwu Ifechukwu,

                                                                         Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A099 264 602


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Tobechukwu Ifechukwu, a native and citizen of Nigeria, petitions for
   review of a decision by the Board of Immigration Appeals (BIA) dismissing
   his appeal of an order from the immigration judge (IJ) denying Ifechukwu’s
   application for relief in which he requested protection under the Convention


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60571        Document: 00515735985         Page: 2    Date Filed: 02/08/2021




                                     No. 19-60571


   Against Torture (CAT). We generally review only the BIA’s decision, but
   we consider the IJ’s decision to the extent that it influenced the BIA’s order.
   Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997). We review findings of fact
   for substantial evidence and consider questions of law de novo. Zhu v.
   Gonzales, 493 F.3d 588, 594 (5th Cir. 2007).
           Ifechukwu argues that he improperly was ordered to file corroborative
   evidence to support his request for protection under CAT. He maintains that
   he filed all evidence that he reasonably could acquire and that his testimony,
   which was found to be credible, was sufficient to carry his burden of proving
   his eligibility for relief.
           Regardless of whether Ifechekwu gave credible testimony, there was
   no error in requiring him to file reasonably obtainable corroborating evidence
   to carry his burden. See Yang v Holder, 664 F.3d 580, 584-87 (5th Cir. 2011);
   see also 8 U.S.C. § 1229a(c)(4)(B). His contention that this requirement was
   wrongly applied to him because he could not be reasonably expected to offer
   additional evidence is unavailing. Even if some evidence was unavailable to
   him due to his circumstances, nothing in the record compels the conclusion
   that no evidence could reasonably be obtained to corroborate the basis of his
   claims. See Yang, 664 F.3d at 587. Thus, the finding that Ifechukwu did not
   submit reasonably obtainable corroborative evidence and that his request for
   relief failed on that basis should be upheld. See id. at 586-88.
           Ifechukwu asserts that evidence that he filed along with his application
   for relief was omitted. He argues that exclusion of the evidence—a Amnesty
   International report—precluded him from supporting his claims and violated
   due process. We review his claim de novo. See Fuentes-Pena v. Barr, 917 F.3d
   827, 829 (5th Cir. 2019).
           The Amnesty International report does not appear in the record. Its
   substance therefore is unknown. Thus, Ifechukwu has failed to show that any




                                          2
Case: 19-60571      Document: 00515735985           Page: 3   Date Filed: 02/08/2021




                                     No. 19-60571


   omission or misfiling of the report affected the result of the proceeding. See
   Okpala v. Whitaker, 908 F.3d 965, 971 (5th Cir. 2018). Even if the description
   of the report offered by Ifechukwu is accurate, there is no indication that the
   report addresses the specific bases on which his request for protection under
   CAT is based or supports that he is entitled to relief. In effect, he has failed
   to demonstrate that any due process violation related to the unavailability or
   omission of the report caused him to suffer substantial prejudice. See Okpala,
   908 F.3d at 971. Thus, his claim is unavailing.
          The petition for review is DENIED.




                                          3